Citation Nr: 1042823	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD.  

In January 2008, the Board denied the claim for an initial higher 
rating for PTSD as well as the claims for entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Subsequently, the Veteran appealed the Board's denial of the 
claim for entitlement to a higher initial rating for service-
connected PTSD to the United States Court of Appeals for Veterans 
Claims (the Court).  In an October 2009 Memorandum Decision, the 
Court set aside the Board's determination that the Veteran was 
entitled to no higher disability rating than 30 percent for his 
PTSD but affirmed the Board's determination that referral for 
extraschedular evaluation was not indicated.  The Veteran did not 
appeal, and the Court did not disturb, the January 2008 Board 
denials of the claims for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

1.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD.

The Board observes that the VA records associated with the claims 
file date from October 1999 to September 2004.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As it appears that the Veteran seeks medical 
treatment at the VA facilities in Ann Arbor and Battle Creek, a 
remand is necessary to obtain records dated from September 2004 
to the present.  

Additionally, it appears that the Veteran last underwent a VA 
examination in June 2005.  The Board concludes that as the claim 
is being remanded to obtain the Veteran's most recent VA records, 
a remand for another VA examination is necessary that considers 
any such records.  

2.  Entitlement to TDIU.  

In April 2005, the Veteran filed a claim for TDIU wherein he 
contended that he could not work due to his service-connected 
PTSD.  This claim was denied in an October 2005 rating decision.  
In June 2006, the Board received a facsimile from the Veteran's 
representative that contained a copy of a Form 21-8940 signed by 
the Veteran in March 2006 wherein he again requested TDIU based 
on his service-connected PTSD.  In his February 2005 notice of 
disagreement (NOD) and August 2005 Form 9, the Veteran indicated 
that he is seeking either a 70 percent rating for this PTSD with 
TDIU or a 100 percent schedular rating.  The Board concludes that 
the issue of TDIU is also before the Board because the Veteran 
has raised the claim in the context of an increased rating for 
his PTSD which is already in appellate status.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that, a 
request for TDIU, whether expressly raised by the veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability on which entitlement 
to TDIU is based has already been found to be service connected, 
as part of a claim for increased compensation).

However, the RO has not expressly adjudicated the issue of 
entitlement to TDIU after the Veteran submitted the second claim 
to the Board.  Accordingly, the claim for entitlement to TDIU 
must be remanded to the RO for adjudication prior to the 
rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA records 
dated from September 2004 to the present and 
associate them with the claims file.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected PTSD.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
PTSD.  The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's PTSD under the applicable rating 
criteria, 38 C.F.R. § 4.129, Diagnostic Code 
9411.  The examiner should also comment as to 
the impact of PTSD on the Veteran's daily 
activities and his ability to maintain 
employment, including whether the Veteran is 
incapable of maintaining substantially 
gainful employment solely as the result of 
his service-connected PTSD.

3.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disabilities.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO may decide to pursue further 
development, to include ordering an 
examination and/or obtaining additional 
information about his work history.  The 
Board observes that the Veteran has been in 
receipt of Social Security Administration 
(SSA) disability benefits since February 2004 
based in part on his PTSD.

4.  When the development requested has been 
completed, the claims should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


